 

Case 18-19578-RAM Doci125 Filed 08/14/19 Pagei1of5

UNITED STATES BANKRUPTCY COURT, SOUTHERN DISTRICT OF FLORIDA

www.fisb.uscourts.gov
CHAPTER 13 PLAN (Individual Adjustment of Debts)

 

 

 

 

C] Original Plan
[m] Ninth Amended Plan (Indicate Ist, 2nd, etc. Amended, if applicable)
r] Modified Plan (Indicate Ist, 2nd, etc. Modified, if applicable)
DEBTOR: Janet Caridad Andrade JOINT DEBTOR: CASE NO.: 18-19578-RAM
SS#: xxx-xx- 5997 SS#: xxx-xx-
L NOTICES
To Debtors: Plans that do not comply with local rules and judicial rulings may not be confirmable. All plans, amended plans

and modified plans shal! be served upon all creditors and a certificate of service filed with the Clerk pursuant to
Local Rules 2002-1 (C)(5), 3015-1(B)(2), and 3015-2. Debtor(s) must commence plan payments within 30 days of
filing the chapter 13 petition or within 30 days of entry of the order converting the case to chapter 13.

To Creditors: Your rights may be affected by this plan. You must file a timely proof of claim in order to be paid. Your claim may
be reduced, modified or eliminated.

To All Parties: | The plan contains no nonstandard provisions other than those set out in paragraph VIII. Debtor(s) must check one
box on each line listed below in this section to state whether the plan includes any of the following:

 

The valuation of a secured claim, set out in Section II, which may result in a

partial payment or no payment at all to the secured creditor [m] Included L] Not included

 

Avoidance of a judicial lien or nonpossessory, nonpurchase-money security interest, set

out in Section II] [m] Included [] Not included

 

Nonstandard provisions, set out in Section VIII {m] Included [| Not included

 

 

 

 

II. PLAN PAYMENTS, LENGTH OF PLAN AND DEBTOR(S)' ATTORNEY'S FEE

A. MONTHLY PLAN PAYMENT: This Plan pays for the benefit of the creditors the amounts listed below, including trustee's
fees of 10%, beginning 30 days from the filing/conversion date. In the event the trustee does not retain the full 10%, any unused
amount will be paid to unsecured nonpriority creditors pro-rata under the plan:

 

1. $1,126.62 formonths_ 1 to_5_;
2. $6,591.00 formonths 6 to 6;
3. $6,840.20 formonths_ 7 to 10 ;
4. $8,660.56 for months_11 to 59 ;
5. $35,484.40 for months 60 _to_60_;
B. DEBTOR(S)' ATTORNEY'S FEE: CI NONE [] PROBONO
Total Fees: $1661.81 Total Paid: $946.00 Balance Due: $715.81
Payable $143.16 ‘month (Months 1 to 5)

Allowed fees under LR 2016-1(B)(2) are itemized below:
Fees paid to Prior Counsel, Patrick L. Cordero.

Applications for compensation must be filed for all fees over and above the Court's Guidelines for Compensation.

 

Total Fees: $4425.00 Total Paid: $2275.00 Balance Due: $2150.00

Payable $1,075.00 /month (Months 6 to 7)

Allowed fees under LR 2016-1(B)(2) are itemized below:
An Application for Compensation will be filed for all fees listed above.

 

Applications for compensation must be filed for all fees over and above the Court's Guidelines for Compensation.

 

 

TI. TREATMENT OF SECURED CLAIMS

LF-31 (rev. 10/3/17) Page | of 5
ne a / So | ee | Po - - ' P ee |

Case 18-19578-RAM Doci125 Filed 08/14/19 Page 2of5

Debtor(s): Janet Caridad Andrade Case number: 18-19578-RAM

 

A. SECURED CLAIMS: [_] NONE
{Retain Liens pursuant to 11 U.S.C. §1325 (a)(5)] Mortgage(s)/Lien on Real or Personal Property:

 

 

 

 

 

 

 

 

 

 

 

 

 

1. Creditor; U.S. Bank National Association, as Trustee for Velocity Commercial Capital Loan Trust 2015-1 c/o Nationstar
Mortgage, LLC.
Address: P.O. Box 619096 Arrearage/ Payoff on Petition Date 86,081.57
Dallas, TX 75261 Arrears Payment (Cure) $102.48 /month (Months |! to 5)
Last 4 Digits of Arrears Payment (Cure) $519.89 /month(Months 6 to 7 )
Account No.: 8250 Arrears Payment (Cure) $1,594.89 /month (Months 8 to _60_)
Regular Payment (Maintain) $718.84 ‘month (Months 1 to_5_)
Regular Payment (Maintain) $3,994.71 ‘month (Months 6 to 60 )
Other:
[m] Real Property Check one below for Real Property:
{m [Principal Residence [m]Escrow is included in the regular payments
[Other Real Property [_]The debtor(s) will pay [[]taxes [[Jinsurance directly
Address of Collateral:
14321 SW 129th Ct.
Miami, FL 33186
[_] Personal Property/Vehicle
Description of Collateral:
2. Creditor: Venezia Lakes Homeowners Association, Inc., c/o Kopelowitz Ostrow, P.A.,
Address: 200 E. Palmetto Park Rd., Arrearage/ Payoff on Petition Date $17,268.97
pute Raton, FL 33432 Arrears Payment (Cure) $3.68 ‘month (Months 1 to_5_)
. Arrears Payment (Cure) $313.64 /month (Months 6 to 60 )
Last 4 Digits of TO —_-
Account No.: 0077 Regular Payment (Maintain) $36.85 /month (Months 1 to 5)
Regular Payment (Maintain) $186.47 ‘month (Months 6 to 60 _)
Other:
[m] Real Property Check one below for Real Property:
{m Principal Residence [m]Escrow is included in the regular payments
[_ Other Real Property [_ |The debtor(s) will pay [[]taxes [_ insurance directly
Address of Collateral:
14321 SW 129th Ct.
Miami, FL 33186
[_] Personal Property/Vehicle
Description of Collateral:
3. Creditor: Lake Clubhouse, Incorporated
Address: c/o Jurado Law Group, Arrearage/ Payoff on Petition Date $1,526.52
P.A.
Arr P .
6401 NW 74th Ave. ears Payment (Cure) $0.55 ‘month (Months 1 to 5)
Miami, FL 33166 Arrears Payment (Cure) $27.70 ‘month (Months 6 to 60 )
Last 4 Digits of Regular Payment (Maintain) $5.51 ‘month(Months 1 to 5)
Account No.: 129 Regular Payment (Maintain) $38.77 /month (Months 6 to _60_)
Other:

 

 

 

 

LF-31 (rev. 10/3/17) Page 2 of 5
Case 18-19578-RAM Doci125 Filed 08/14/19 Page 3of5

 

 

Debtor(s): Janet Caridad Andrade Case number: 18-19578-RAM

[m] Real Property Check one below for Real Property:

[mPrincipal Residence {m]Escrow is included in the regular payments

[_ jOther Real Property [_ |The debtor(s) will pay [_]taxes [insurance directly
Address of Collateral:
14321 SW 129th Ct.
Miami, FL 33186
L_] Personal Property/Vehicle
Description of Collateral:

 

 

 

B. VALUATION OF COLLATERAL: ["] NONE

IF YOU ARE A SECURED CREDITOR LISTED BELOW, THE PLAN SEEKS TO VALUE THE COLLATERAL

SECURING YOUR CLAIM IN THE AMOUNT INDICATED. A SEPARATE MOTION WILL ALSO BE SERVED UPON
YOU PURSUANT TO BR 7004 AND LR 3015-3.

1. REAL PROPERTY: [i] NONE
2. VEHICLES(S): [ll] NONE
3. PERSONAL PROPERTY: [_] NONE

 

1. Creditor; Bank of America Value of Collateral: $66,600.00 Payment
Address; 4909 Savarese Circle Amount of Creditor's Lien: $87,555.00 [Total paidin plan: $81,916.00
Tampa, FL 33634
Last 4 Digits of Account No.: 9471 Interest Rate: 7.50% $1,638.32 _/month (Months 11 to 60 )

Description of Collateral:
2016 Range Rover Sport

 

Check one below:

Claim incurred less than one year pre-
Lretition

Claim incurred 1 year or more pre-
[a setition

 

 

 

 

C. LIEN AVOIDANCE [| NONE

{®) Judicial liens or nonpossessory, nonpurchase money security interests securing the claims will be avoided to the extent that
they impair the exemptions under 11 U.S.C. § 522 as listed below. A separate motion will also be served pursuant to BR

7004 and LR 3015-3.
1. Creditor: Kenneth Southwell Collateral: 14321 SW 129th Ct.

Address: c/o William R. Wohlsifer, P.A. Miami, FL 33186
1100 E. Park Ave., #B
Tallahassee, FL 32301

 

Exemption: Homestead

 

Last 4 Digits of Account No.: CA0Ol1

 

D. SURRENDER OF COLLATERAL: Secured claims filed by any creditor granted stay relief in this section shall not receive a
distribution fom the Chapter 13 Trustee.

[1] NONE

[™] The debtor(s) elect to surrender to each creditor listed below the collateral that secures the creditor’s claim. The debtor(s)

request that upon confirmation of this plan the automatic stay be terminated in rem as to the debtor(s) and in rem and in
personam as to any codebtor(s) as to these creditors.

 

[-] Other:
Name of Creditor Last 4 Digits of Account No. Description of Collateral (Address, Vehicle, etc.)
Chrysler Financial/TD Auto 6293 2016 Land Rover HSE
* Finance

 

LF-31 (rev. 10/3/17) Page 3 of 5

 

 

 
VI.

VII.

VUI.

Case 18-19578-RAM Doci125_ Filed 08/14/19 Page 4of5

Debtor(s): Janet Caridad Andrade Case number: 18-19578-RAM

E. DIRECT PAYMENTS: Secured claims filed by any creditor granted stay relief in this section shall not receive a distribution
fom the Chapter 13 Trustee.

fm] NONE
TREATMENT OF FEES AND PRIORITY CLAIMS [as defined in 11 U.S.C. §507 and 11 U.S.C. § 1322(a)(4)]

A. ADMINISTRATIVE FEES OTHER THAN DEBTORS(S)' ATTORNEY'S FEE: [li] NONE
B. INTERNAL REVENUE SERVICE: [[] NONE

 

 

 

Total Due: $24,932.69 Total Payment $24,932.69
Payable: $70.91 /month(Months 1 to_5_)
Payable: $441.68 /month (Months 6 to 6 )
Payable: $0.00 /month (Months 7 to 59 )
Payable: $24,136.46 /month (Months 60 to 60 )

 

 

C. DOMESTIC SUPPORT OBLIGATION(S): [lf] NONE
D. OTHER: [B] NONE

TREATMENT OF UNSECURED NONPRIORITY CREDITORS
A. Pay $5.00 /month (Months 60 to 60 )
Pro rata dividend will be calculated by the Trustee upon review of filed claims after bar date.
B. [] If checked, the Debtor(s) will amend/modify to pay 100% to all allowed unsecured nonpriority claims.
C. SEPARATELY CLASSIFIED: [ii] NONE

*Debtor(s) certify the separate classification(s) of the claim(s) listed above will not prejudice other unsecured nonpriority
creditors pursuant to 11 U.S.C. § 1322.

EXECUTORY CONTRACTS AND UNEXPIRED LEASES: Secured claims filed by any creditor/lessor granted stay relief in this
section shall not receive a distribution from the Chapter 13 Trustee.

[m] NONE
INCOME TAX RETURNS AND REFUNDS: [[] NONE

[m) The debtor(s) is hereby advised that the chapter 13 trustee has requested that the debtor(s) comply with 521(f) 1-4 on an
annual basis during the pendency of this case. The debtor(s) hereby acknowledges that the deadline for providing the
Trustee with their filed tax returns is on or before May 15 of each year the case is pending and that the debtor(s) shall
provide the trustee (but not file with the Court) with verification of their disposable income if their gross household income
increases by more than 3% over the previous year’s income. [Miami cases]

NON-STANDARD PLAN PROVISIONS [7] NONE

{™] Nonstandard provisions must be set forth below. A nonstandard provision is a provision not otherwise included in the Local
Form or deviating from it. Nonstandard provisions set out elsewhere in this plan are void.

Debtor's counsel reserves the right to modify the plan to provide for any pre-petition and post-petition work performed on the
Debtor's behalf that exceeds the amount currently included in the plan.

["] Mortgage Modification Mediation

LF-31 (rev. 10/3/17) Page 4 of 5
Po - vr po EE i ee | ne oo i po

Case 18-19578-RAM Doci125 Filed 08/14/19 Page5of5

Debtor(s): Janet Caridad Andrade Case number: 18-19578-RAM

 

PROPERTY OF THE ESTATE WILL VEST IN THE DEBTOR(S) UPON PLAN CONFIRMATION.

I declare that the foregoing chapter 13 plan is true and correct under penalty of perjury.

 

 

 

Debtor Joint Debtor
Janet Caridad Andrade Date Date
OL x IY 14
Attorney with permission to sign on ' Date

Debtor(s)’ behalf

By filing this document, the Attorney for Debtor(s) or Debtor(s), if not represented by counsel, certifies that the wording and
order of the provisions in this Chapter 13 plan are identical to those contained in Local Form Chapter 13 Plan and the plan
contains no nonstandard provisions other than those set out in paragraph VIII.

LF-31 (rev. 10/3/17) Page 5 of 5
